NO. 07-06-0116-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                     JUNE 6, 2006

                         ______________________________


                           JERRY LEON RAY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 51,699-A; HONORABLE HAL MINER, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is appellant Jerry Leon Ray’s motion to dismiss his

appeal. Pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion

is signed by appellant. No decision of this Court having been delivered to date, we grant
the motion. No motion for rehearing will be entertained and our mandate will issue

forthwith.


       Accordingly, the appeal is dismissed.


                                        Don H. Reavis
                                          Justice


Do not publish.




                                           2